Title: John Gilbank to the Commissioners, 29 December 1778
From: Gilbank, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Honourable Gentlemen
      Nants. 29th. Decr. 1778
     
     Since my last informing you of my having drawn upon you for one thousand Livres in conformity to a prior Letter I learn that Mr. Livingstones Ship is arrived and that in about fifteen days hence she will sail, Which Circumstance has induced me to trouble you again to remind you of my Wants and to hint to you what a very disagreable thing it will be not only to me but to the public in general if I am not as I ought put in a Situation to leave this place along with the rest of our Countrymen. The people here in that Case must know the reason which I wou’d wish to keep them ignorant of, as they will have a Strange Idea of a people who are unable (much more UNWILLING) to assist an officer who by the chance of War is unable to avoid applying to their representatives for such Assistance as every Nation in such Cases affords and according to the Rank of the person applying; And it will be cold Encouragement for Young Gentlemen to enter into their Service even on the most pressing Emergency, if they are to be exposed to the horrors of Prison and the Contumely of not being able to discharge just and only necessary Debts when within reach of a power which ought to protect them, and after escaping in an honorable manner from the hands of an Enemy, especially when the Country they are serving is indebted to them.
     If Gentlemen wou’d consider that it is for no advantage to himself that a Young Man wou’d enter into the Army I think they wou’d not hesitate a Moment to assist him to the Utmost of their power in such a situation as I find myself—I have risqued and lost every Connection of my own—and am denied (if to neglect is to deny) the Protection and assistance of the Power for whom I have risqued and lost every thing.
     I wou’d wish to conceal matters of this sort from the World to prevent the Evils which will arise therefrom but ’twill be impossible to do it longer than the sailing of the Vessel, if I am left unprovided, in Which Case it will be for Congress to determine whether You are right in refusing or I wrong in asking what I think you ought to accede to and I to receive—Proper and Suitable support according to the Rank I bear in the Army of the united States.
     If not too much trouble, be please to ask Mr. Izard if the State of Carolina in his Opinion, shou’d Congress refuse to do it, wou’d not indemnify any Expense you incur on such a head.
     Mr. de Sartine if applied to, I am sure will inform you ’tis the practice of all Nations and most justly.
     I am sorry to give you the Expence of so much postage, but I can’t blame myself as it might have been prevented by a speedy and ingenuous, (not studied and cautious) polite and explicit Answer, as there have some Months passed since our first Correspondence.
     I hope to finish a Correspondence disagreable I dare say on both Sides, to me I am sure peculiarly by receiving notice of my draft being duly honoured, by the first post. In Expectation of which I am Honourable Gentlemen Your most obedient humble servant
     
      Jno. Gilbank
      Chez Madame Boucher a la Fosse
     
    